Judgment unanimously affirmed. Memorandum: Appellant specifically waived assignment of counsel upon this appeal from his conviction and served a substantial brief pro se. Notwithstanding communications to the District Attorney of Yates County by this court inquiring when a brief would be filed, no brief was submitted and no argument was made by him. As we wrote in People v. Wright (22 A D 2d 754), “It is the duty of every District Attorney to conduct all prosecutions for crimes or offenses cognizable by the courts of the county for which he shall have been elected (County Law, § 700, subd. 1). We feel that this requires that he file a brief stating his position concerning an appeal taken by a defendant”. See also, People v. Houston (31 A D 2d 777.) This responsibility and duty of the District Attorney is in no way diminished or excused by reason of the fact that we have affirmed the conviction after a careful consideration of the record and the law. The defendant’s guilty plea upon all the facts in this ease justified the imposition of the sentence he received. (Appeal from judgment of Yates County Court convicting defendant of attempted assault, second degree.) Present — Goldman, P. J., Witmer, Gabrielli, Moule and Bastow, JJ.